ON MOTION FOR REHEARING
PER CURIAM:
On motion for rehearing the state argues that our opinion leaves open the present status of defendant Munday’s exceptions. We disagree. Exceptions are not the same as petitions stating specific causes of action in ordinary civil cases. The effect of the filing of exceptions to the commissioners’ award by either party is the same: a jury determination on the single issue of the fair market value of the property before and after the taking, or damages sustained by the defendant. State ex rel. Highway Commission of Mo. v. Curtis, 365 Mo. 447, 283 S.W.2d 458 (1955); State ex rel. Highway Commission of Mo. v. Harris, 417 S.W.2d 29 (Mo.App.1967).
In the present case, trial was had, verdict rendered, and judgment entered on the single issue of damages, not on one party’s exceptions or the others. Since the trial is unaffected by who filed exceptions defendant Munday cannot take the position on appeal that trial should not have been had on the state’s exceptions and still argue for *536re-trial of the same issue due to the filing of his exceptions. Appellant, by urging on appeal that the state’s exceptions should have been dismissed, in effect argues that the issue of damages should not have been submitted to the jury for determination and elects to accept the commissioners’ award and withdraw or dismiss his exceptions.
Therefore, our holding that a 10 year delay in prosecution, without valid excuse, is unreasonable delay which requires reversal of the judgment below and dismissal of the state’s exceptions, necessarily implies, that defendant’s exceptions are also dismissed, the issue of damages should not have been determined by jury trial, and the commissioners’ award is final.
Motion for rehearing is overruled.